Title: To Benjamin Franklin from Henry Laurens, 17 March 1783
From: Laurens, Henry
To: Franklin, Benjamin


Sir,London 17th March 1783.
I beg leave to refer to my letter of the 6th Instant by the hands of Mr. Storer—to speak in the current stile, Government is still a float. In the moment when it was thought an Administration would be formed, the prospects of the Coalition have been dashed— The K. it seems has been the stipulator, insisted upon keeping the Lord Chancellor and introducing Lord Stormont and His M. immediately went out of Town. The Duke of Portland will not submit to recieve materials into the foundation which may endanger the Fabric. On one side Chagrin on the other Sneering, is visible, on our part We keep Lent, I cannot hide from myself the mortification which I suffer. Not a step taken towards a Definitive Treaty and establishing the important “Then”— The Bill of which I sent my Colleagues a Copy by Mr. Storer is annihilated and another, called an Amendment, introduced. A Copy of this for their use, You will recieve under the present Cover, You will read my idea of its merit in three words interlined in the Title. I am persuaded it will be torn to pieces to day— I hold the language steadily. “Make what Acts you please for opening Commerce, however suitable to the purposes of Great Britain or speciously conducive to the mutual interests of Great Britain and the United States, I think there cannot be, I hope there will not be, an intercourse permitted on our part until a Definitive Treaty is concluded and the British troops completely withdrawn from our Territories.”
I lately saw in a Morning Chronicle a Publication of Mr Adams’s first Commission for making a Treaty of Commerce with Great Britain and of the revocation of that Commission, I know but of one Man in this Kingdom capable of giving such intelligence, I wish he may not be possessed of more important Documents. Shall I request you Sir to inform me if it be not improper, whether there is at this time a subsisting Commission for entering into such a Treaty.
Mr. Redford the Gentleman who will do me the honor of presenting this Letter will also deliver you “A State of Facts” a Recriminatory Libel calculated for shewing there are other bad Men besides the Hero of “The Defence of the Earl of Shelburne”— Be it among you blind harpers. My Daughter has reproached me for having omitted in my last her best respects to Doctor Franklin and hearty thanks for his very polite attention to her while she was at Paris. The young Lady and her Brother join in the most respectful salutes to yourself & Mr Franklin with Sir Your obliged & Most Obedient servant
Henry Laurens,

P.S. I have packed up a few of the latest News papers and put them into the hands of Mr. Redford for your use.

His Excellency Benjamin Franklin Esquire. at Paris.

 
Endorsed: Mr Laurens March 17. 1783
